Luke, J.
It appearing that there is no error in the judgment of the trial court overruling the defendant’s motion for a new trial in this case, and it further appearing that the case was brought to this court for the purpose of delay only, the motion by the defendant in error to assess damages of ten per centum for delay, as provided by the Civil Code (1910), § 6213, is sustained; and such damages are awarded accordingly.

Judgment affirmed, with damages.


Broyles, G. J., ooneu/rs. Bloodworth, J., absent on account of illness.